UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
MUHAMMAD AHMAD ABDALLAH        :
AL ANSI, et al.,               :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 08-1923 (GK)
                               :
BARACK H. OBAMA, et al.,       :
                               :
     Respondents.              :
______________________________:

                                    ORDER

      Upon consideration of the present state of this litigation,

and   the   Court’s   experience    in   managing   other    Guantanamo      Bay

litigation, the Court concludes that the following Order will help

narrow issues in this case and, hopefully, narrow any discovery

disputes which may arise.      It is hereby

      ORDERED, that the Government shall submit by June 15, 2009, a

numbered statement of material facts upon which it intends to rely

in making its case-in-chief. The statement of material facts shall

provide a short statement of each material fact upon which the

Government intends to rely in making its case-in-chief, and it

shall identify all evidence it expects to elicit in support of

those facts and how it intends to present the evidence, including

the names of any witnesses the Government intends to call or upon

whose statement it relies; and it is further

      ORDERED,   that   if   the   Government   intends     to   rely   on   any

statements in its statement of material facts, it shall produce, to
the Court and to Petitioner’s counsel, on or before June 15, 2009,

the statements, in whatever form, including any:

     A.      audio recordings of statements;

     B.      video recordings of statements;

     C.      transcripts of statements;

     D.      contemporaneous notes taken during statements; or

     E.      records or reports of statements prepared by persons

             other than the persons who prepared the summaries of the

             statements already produced.

In addition, the Government shall produce: (1) the identity of the

speaker; (2) the content of the statement; (3) the person(s) to

whom the statement was made; (4) the date and time the statement

was made or adopted; and (5) the circumstances under which such

statement was made or adopted (including the location where the

statement    was   made).     If   the    Government   cannot   identify   the

original source or any later source of the information, it must so

indicate.

     If the Government intends to rely on any documents (including

FBI 302 reports), the documents shall be produced to Petitioner’s

counsel along with the statement of facts, unless such documents

were already produced, and the relevant portions of the documents

shall   be   identified     (by    page   and   paragraph   number)   if   the

Government does not intend to rely on the entire document; and it

is further


                                      -2-
     ORDERED, that “reasonably available evidence,” under § I.D.1

of the Case Management Order, includes any evidence discovered by

the Government attorneys while preparing the Petitioner’s factual

return or while litigating habeas corpus petitions filed by other

detainees at Guantanamo Bay, as well as any evidence discovered

during the ongoing review of Guantanamo cases ordered by President

Obama on January 22, 2009.    See Executive Order 13,492, § 2(d)

(ordering the “prompt and thorough review of the factual and legal

bases for the continued detention of all individuals currently held

at Guantanamo, and of whether their continued detention is in the

national security and foreign policy interests of the United States

and in the interests of justice”); and it is further

     ORDERED, that a Status Conference be scheduled for June 10,

2009, at 10:30 a.m.1 Parties shall submit an unclassified Joint

Status Report by June 5, 2009, at 12:00 p.m.



                                       /s/
May 11, 2009                          Gladys Kessler
                                      United States District Judge




Copies to:   Attorneys of Record via ECF




     1
          If this date is inconvenient for out-of-town counsel,
they should confer with opposing counsel and Chambers about a more
suitable date.

                                -3-